PER CURIAM:
Tanyin B. Holley, Sr. appeals the district court’s order granting the Defendants’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holley v. Brickers, No. 1:10-cv-1205GBL-TRJ, 2011 WL 4498992 (E.D.Va. Sept. 26, 2011). We deny Holley’s pending motion for leave to file an amended complaint.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that we have considered the merits of Holley’s deliberate indifference claim, but find no reversible error in the district court's adjudication of it.